     Case 3:21-cv-00369-JLS-NLS Document 10 Filed 03/29/21 PageID.148 Page 1 of 3



1
2
3
4
5
6
7
8
9                             UNITED STATES DISTRICT COURT
10                           SOUTHERN DISTRICT OF CALIFORNIA
11
12   ANDREW MICHAEL FULTON,                                Case No.: 21-CV-369-JLS (NLS)
     an individual; JENIFER RUTH SNYDER,
13
     an individual; SAN DIEGO BACKFLOW                     ORDER DENYING WITHOUT
14   TESTING, INC., a California corporation;              PREJUDICE DEFENDANTS’
     and SAN DIEGO BACKFLOW                                MOTION TO REQUEST
15
     TESTING, a California entity,                         APPOINTMENT OF COUNSEL
16                                       Plaintiffs,       (ECF No. 9)
17   v.
18
     SAN DIEGO BACKFLOW TEST,
19   a California entity; FARZIN BAZADEH,
     aka FRED BAZADEH, an individual; and
20
     DOES 1 through 15, inclusive,
21                                    Defendants.
22
23         Presently before the Court is a letter from Defendants Farzin Bazadeh and San Diego
24   Backflow Test (collectively, “Defendants”), which the Court construes as a motion to
25   appoint counsel pursuant to 28 U.S.C. § 1915(e)(1) (“Mot.,” ECF No. 9). The Motion
26   indicates that Defendants “can not afford an attorney,” so “[they] need a Public Defender
27   to help [them] fight this case.” Id. at 1.
28   ///

                                                       1
                                                                                 21-CV-369-JLS (NLS)
     Case 3:21-cv-00369-JLS-NLS Document 10 Filed 03/29/21 PageID.149 Page 2 of 3



1           As an initial matter, pursuant to this District’s Local Rules:
2                  Only natural persons representing their individual interests in
                   propia persona may appear in court without representation by an
3
                   attorney permitted to practice pursuant to Civil Local Rule 83.3.
4                  All other parties, including corporations, partnerships and other
                   legal entities, may appear in court only through an attorney
5
                   permitted to practice pursuant to Civil Local Rule 83.3.
6
7    S.D. CivLR 83.3(j); see also In re Highley, 459 F.2d 554, 555 (9th Cir. 1972) (“A
8    corporation can appear in a court proceeding only through an attorney at law.”) (collecting
9    cases). Accordingly, to the extent the Motion purports to be from or on behalf of “San
10   Diego Backflow Test Company,” see Mot. at 1, the Court finds it is unable to grant the
11   requested relief, as Mr. Bazadeh cannot represent San Diego Backflow Test and “[San
12   Diego Backflow Test] may not file documents in this case unless and until [it is]
13   represented by attorneys admitted to the bar of this court.” Denso Corp. v. Domain Name
14   (denso.com), No. C 14-01050 LB, 2014 WL 4681179, at *4 (N.D. Cal. Sept. 19, 2014).
15          To the extent the Motion seeks appointment of counsel for Mr. Bazadeh as an
16   individual, the Court notes that there is no constitutional right to counsel in a civil case.
17   Lassiter v. Dep’t of Social Servs., 452 U.S. 18, 25 (1981); Palmer v. Valdez, 560 F.3d 965,
18   970 (9th Cir. 2009). Rather, the appointment of counsel in a civil case “is a privilege and
19   not a right.” U. S. ex rel. Gardner v. Madden, 352 F.2d 792, 793 (9th Cir. 1965) (citing
20   Wright v. Rhay, 310 F.2d 687 (9th Cir. 1962)). And, while 28 U.S.C. § 1915(e)(1) grants
21   the district court limited discretion to “request” that an attorney represent an indigent civil
22   litigant in “exceptional circumstances,” Agyeman v. Corr. Corp. of Am., 390 F.3d 1101,
23   1103 (9th Cir. 2004); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991), the Court is
24   only empowered to exercise that discretion if the litigant is “unable to afford counsel,” 28
25   U.S.C. § 1915(e)(1) (“The court may request an attorney to represent any person unable to
26   afford counsel.”) (emphasis added). “When a claim of poverty is made under section 1915
27   ‘it is proper and indeed essential for the supporting affidavits to state the facts as to affiant’s
28   poverty with some particularity, definiteness and certainty.’” United States v. McQuade,

                                                      2
                                                                                     21-CV-369-JLS (NLS)
     Case 3:21-cv-00369-JLS-NLS Document 10 Filed 03/29/21 PageID.150 Page 3 of 3



1    647 F.2d 938, 940 (9th Cir. 1981) (quoting Jefferson v. United States, 277 F.2d 723, 725
2    (9th Cir. 1960)).
3          Mr. Bazadeh does not provide an affidavit verifying with some particularity his
4    claim of poverty. The Court directs Mr. Bazadeh to Form CJA 23, “Financial Affidavit in
5    Support of Request for Attorney, Expert, or Other Services Without Payment of Fee,”
6    available at https://www.casd.uscourts.gov/_assets/pdf/forms/Financial%20Affidavit.pdf
7    (last visited Mar. 24, 2021), which will provide the Court with adequate factual information
8    concerning Mr. Bazadeh’s income, assets, obligations, and debts to assess whether he is
9    sufficiently indigent for the Court to assess any request for appointment of counsel on the
10   merits. However, the Court notes that, even if Mr. Bazadeh provides the Court with the
11   requested financial information, Mr. Bazadeh is only entitled to appointment of counsel if
12   he can establish “exceptional circumstances,” which “requires an evaluation of both the
13   likelihood of success on the merits and the ability of the plaintiff to articulate his claims
14   pro se in light of the complexity of the legal issues involved.” Washington v. Rowland, 29
15   F.3d 638 (9th Cir. 1994) (citations and internal quotation marks omitted). Thus, even if
16   Mr. Bazadeh furnishes the Court with the requested financial information, his request for
17   counsel will not be granted as a matter of right.
18         In light of the foregoing, the Court DENIES Defendants’ Motion (ECF No. 9),
19   WITHOUT PREJUDICE to Mr. Bazadeh filing an adequately supported motion to
20   appoint counsel.
21         IT IS SO ORDERED.
22   Dated: March 29, 2021
23
24
25
26
27
28

                                                   3
                                                                                21-CV-369-JLS (NLS)
